                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:17-cr-028
                                                             Also 3:19-cv-385

                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

DARION STARGELL,

                               Defendant.            :



                      REPORT AND RECOMMENDATIONS


       This is an action on a Motion to Vacate under 28 U.S.C. § 2255 brought pro se by

Defendant Darion Stargell to obtain relief from his drug trafficking related convictions in this

Court. The Motion is before the Court for initial review pursuant to Rule 4(b) of the Rules

Governing § 2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other
                response within a fixed time, or take other action the judge may
                order.




                                                 1
The District Judges at the Dayton location of court have referred all post-judgment collateral

attacks on convictions to the undersigned pursuant to General Order DAY 13-01. The case remains

assigned for disposition to District Judge Thomas M. Rose.

         Defendant asserts he received ineffective assistance of counsel in three ways. First, he

asserts his trial attorney was ineffective for not challenging the 28 U.S.C.§ 846 conviction (Motion,

ECF No. 185, PageID 638-39). Second, he asserts his trial attorney did not make the government

prove the mens rea required for 21 U.S.C. § 841(b)(1). Id. at PageID 640-44. Finally, he asserts

his appellate attorney was ineffective for abandoning him. Id. at PageID 644-46.



Litigation History



         Stargell was indicted with two others on April 13, 2017, and charged in Count One with

conspiring to distribute fentanyl in the amount of 400 grams or more, and an unspecified amount

of tramadol, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), (C), and (E). In Count Two he

was charged with distributing 100 grams or more of fentanyl and an unspecified amount of

tramadol in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) and (E)(ECF No. 29). A Second

Superseding Indictment was filed May 25, 2017 (ECF No. 51).

         On September 11, 2017, Stargell agreed to plead guilty to one count of conspiring to

distribute heroin and fentanyl in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C). (ECF No. 98.)

He agreed that he was guilty of the offense. In particular he agreed to the following statement of

facts:

                Between late 2016 and early 2017, in the Dayton, Ohio area,
                defendant Darion Stargell worked with other people, including
                Sergio Candelas-Ruiz and Lizabeth Ruiz, to receive and to distribute
                bulk quantities of heroin and fentanyl. Throughout this time, the

                                                 2
                  Ruizes arranged for couriers sent from Mexico to bring large
                  quantities of controlled substances to Mr. Stargell in the Dayton
                  metropolitan area. Upon obtaining these illegal drugs, Mr. Stargell
                  resold them to other drug dealers in southern Ohio.

Id. at PageID 264. On September 13, 2017, Stargell appeared before Judge Rose, acknowledged

that he had signed the plea agreement (including the statement of facts) knowingly, intelligently,

and voluntarily, and then pleaded guilty as required by the plea agreement (Minute Entry, ECF

No. 99; Transcript, ECF No. 151). Judgment was entered on the plea on March 9, 2018 (ECF No.

143). Although he had voluntarily waived appeal (with exceptions not relevant here), he filed a

Notice of Appeal through counsel (ECF No. 176). The Sixth Circuit appointed new counsel on

June 21, 2019 (ECF No. 179), but that counsel filed a motion to dismiss the appeal at Stargell’s

direction on October 15, 2019. This § 2255 Motion to Vacate was timely filed thereafter on

December 9, 2019.1



                                                   Analysis


Standard for Proving Ineffective Assistance of Counsel



                  All three of Stargell’s claim are based on his Sixth Amendment right to the

effective assistance of counsel. The governing standard for ineffective assistance of trial counsel

was adopted by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984):


                  A convicted defendant's claim that counsel's assistance was so
                  defective as to require reversal of a conviction or death sentence has
1
 If it were material, Stargell would be entitled to a filing date of the day he deposited the Motion in the prison mail
system.

                                                           3
              two components. First, the defendant must show that counsel's
              performance was deficient. This requires showing that counsel was
              not functioning as the "counsel" guaranteed the defendant by the
              Sixth Amendment. Second, the defendant must show that the
              deficient performance prejudiced the defense. This requires
              showing that counsel's errors were so serious as to deprive the
              defendant of a fair trial, a trial whose result is reliable. Unless a
              defendant makes both showings, it cannot be said that the conviction
              or death sentence resulted from a breakdown in the adversary
              process that renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), quoting

Knowles v. Mirzayance, 556 U.S.111, 122 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

              Judicial scrutiny of counsel's performance must be highly
              deferential. . . . A fair assessment of attorney performance requires
              that every effort be made to eliminate the distorting effects of
              hindsight, to reconstruct the circumstances of counsel=s challenged
              conduct, and to evaluate the conduct from counsel=s perspective at
              the time. Because of the difficulties inherent in making the
              evaluation, a court must indulge a strong presumption that counsel's
              conduct falls within a wide range of reasonable professional
              assistance; that is, the defendant must overcome the presumption
              that, under the circumstances, the challenged action "might be
              considered sound trial strategy."

466 U.S. at 689.

       As to the second prong, the Supreme Court held:

              The defendant must show that there is a reasonable probability that,
              but for counsel's unprofessional errors, the result of the proceeding
              would have been different. A reasonable probability is a probability
              sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184 (1986); Wong v. Money, 142

F.3d 313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177, 1184 (6th Cir. 1987). See




                                               4
generally Annotation, 26 ALR Fed 218.

       A criminal defendant is entitled to effective assistance of counsel on appeal as well as at

trial, counsel who acts as an advocate rather than merely as a friend of the court. Evitts v. Lucey,

469 U.S. 387, 394 (1985); Penson v. Ohio, 488 U.S. 75, 79-80 (1988); Mahdi v. Bagley, 522 F.3d

631, 636 (6th Cir. 2008). The Strickland test applies to appellate counsel. Smith v. Robbins, 528

U.S. 259, 285 (2000); Burger v. Kemp, 483 U.S. 776, 784 (1987).

               To evaluate a claim of ineffective assistance of appellate counsel,
               then, the court must assess the strength of the claim that counsel
               failed to raise.” . . . Wilson v. Parker, 515 F.3d 682, 707 (6th Cir.
               2008). Counsel's failure to raise an issue on appeal amounts to
               ineffective assistance only if a reasonable probability exists that
               inclusion of the issue would have changed the result of the appeal.
               Id. If a reasonable probability exists that the defendant would have
               prevailed had the claim been raised on appeal, the court still must
               consider whether the claim's merit was so compelling that the failure
               to raise it amounted to ineffective assistance of appellate counsel.
               Id.

Henness v. Bagley, 644 F.3d 308, 317 (6th Cir. 2011). Stargell’s claims, therefore, must be

evaluated by the standard created in Strickland.



Ground One: Trial Attorney Failure to Challenge § 846 Conviction



       Stargell claims that his trial attorney, knowing the elements of a conspiracy in violation of

21 U.S.C. § 846, “convinced the Petitioner to acquiese [sic] to the flimsy, hearsay evidence of a

jilted ex-girlfriend who was bent on alleviating her exposure to a crime that she was caught

participating in.” (Motion, ECF No. 185, PageID 639.) He then asserts that a truly effective

attorney

               would have challenged the Sec 846 allegation by showing that there
               were missing pieces in the Government's case, such as: (1) No

                                                   5
               evidence that the Petitioner warned any of his alleged co-defendants
               about threats to their business; (2) No evidence that the Petitioner
               either provisioned, or was provisioned cell phones, Cutting agents,
               scales, bags for packaging, or any other tools or supplies to further
               a drug sale business for him or his codefendant's [sic]; (3) no
               evidence that, the Petitioner participated in a return policy with his
               co-defendant's [sic] for low quality drugs; and (4) no evidence that
               the Petitioner or his co-defendant's [sic] were on the same side of a
               drug transaction.

Id. at PageID 639-40.

       As noted above, this case did not proceed to trial. Stargell does not tell the Court what it

is the ex-girlfriend was prepared to testify to or why her testimony would have been hearsay. More

importantly, he does not tell the Court how he knows the Government had none of the evidence

he claims it did not have. If the case had proceeded to trial and the Government had rested without

presenting any of the evidence Stargell claims it did not have, those omissions could have been

raised in a motion for judgment of acquittal under Rule 29. But without any proof of what the

Government had available as evidence, Stargell’s claim that he could have won is pure speculation.

       When Judge Rose took Stargell’s guilty plea, Stargell was sworn to tell the truth

(Transcript, ECF No. 151, PageID 408). He admitted under oath the truth of the facts in the

Statement of Facts, to wit, that he worked with other people to receive and distribute bulk quantities

of heroin and fentanyl. Id. at PageID 413. He acknowledged that he was giving up his right to

appeal unless the sentence exceeded the statutory maximum of twenty years. Id. at PageID 429.

Stargell declared that he was not being forced to plead guilty, that it was a voluntary decision on

his part, and that he was pleading guilty because he was in fact guilty as charged. Id. at PageID

432. Ultimately Judge Rose found that the guilty plea was knowing, intelligent, and voluntary.

Id. at PageID 434.



                                                  6
                 A plea of guilty entered by one fully aware of the direct
                 consequences, including the actual value of any commitments made
                 to him by the court, prosecutor, or his own counsel, must stand
                 unless induced by threats (or promises to discontinue improper
                 harassment), misrepresentation (including unfulfilled or
                 unfulfillable promises), or perhaps by promises that are by their
                 nature improper as having no proper relationship to the prosecutor's
                 business (e. g. bribes).

Brady v. United States, 397 U.S. 742, 755 (1970). The voluntariness of a guilty or no contest plea

is determined in light of all relevant circumstances surrounding the plea. Brady, 397 U.S. at 749.

If a prosecutor’s promise is illusory, then a plea is involuntary and unknowing. United States v.

Randolph, 230 F.3d 243, 250–51 (6th Cir. 2000). However, where a defendant is “fully aware of

the likely consequences” of a plea, it is not unfair to expect him to live with those consequences.

Mabry v. Johnson, 467 U.S. 504, 511 (1984). A transcript of a plea proceeding which suggests

that a guilty or no contest plea was made voluntarily and knowingly creates a “heavy burden” for

a petitioner seeking to overturn his plea. Garcia v. Johnson, 991 F.2d 324, 326–28 (6th Cir. 1993).

Where the transcript shows that the plea was voluntary and intelligent, a presumption of

correctness attaches to the state court findings of fact and to the judgment itself. Id. at 326–27.

          Essentially Stargell claims his plea was involuntary because there was evidence – which

he does not now describe to the Court except to talk about the elements of conspiracy – that would

have proven him not guilty. But Stargell is bound by his statements under oath that he is in fact

guilty.

          Stargell’s first Ground for Relief is without merit.




                                                    7
Ground Two: Failure to Force the Government to Prove Mens Rea



       In his second Ground for Relief, Stargell claims his attorney failed to force the Government

to prove mens rea. Of course, it was Stargell himself who, by pleading guilty, relieved the

Government of any obligation to prove anything.

       Stargell argues that as a licensed attorney, his counsel was obliged to be aware of the

holding in McFadden v. United States, 135 S.Ct. 2298 (2015), that a conviction under 21 U.S.C.

§ 841(a)(1) required the United States to establish that a defendant knew he was dealing with a

controlled substance. Stargell asserts that the evidence in this case was circumstantial and not

transactional, which he asserts is required by the mens rea element of § 841(a)(1). (Motion, ECF

No. 185, PageID 643). Specifically, he claims he had no drugs on him at the time of his arrest,

there were no controlled buys, no large seizures of cash, and he was not present at the house “where

the drugs were picked up.”

       The flaw in this argument parallels the flaw in the First Ground for Relief: the Government

was not required to prove any element of the offense because Stargell admitted all the necessary

facts under oath in open court.

       Moreover, the offense to which Stargell pleaded guilty was not a violation of § 841(a)(1),

but § 846, a conspiracy to distribute heroin and fentanyl.        To prevail on that charge, the

Government would not have had to prove possession of drugs or controlled buys, but only that

Stargell agreed with other to distribute heroin and fentanyl, an agreement he admitted under oath

and in open court.

       Stargell’s Second Ground for Relief is without merit and should be dismissed.




                                                 8
Ground Three: Ineffective Assistance of Appellate Counsel



        In his Third Ground for Relief, Petitioner asserts he received ineffective assistance of

appellate counsel because his attorney “walked away from the process and basically abandoned

the Petitioner.” (Motion, ECF No. 185, PageID 645.)

        Stargell asserts that after he filed his Notice of Appeal, he “informed Counsel of certain

issues he’s [sic] like presented on appeal.” Id. at PageID 644. But he never advises this Court of

what those issues were. As noted above, a court considering an ineffective assistance of appellate

counsel claim must consider what issues were not raised to determine if they have any merit.

        Stargell relies on Roe v. Flores-Ortega, 528 U.S. 470 (2000), where the Supreme Court

held an appointed attorney must file a notice of appeal if requested by his client, even if it is against

the attorney’s better professional judgment and after consulting with the client about the potential

benefits and costs of appeal. But there was not failure to preserve the appeal right here. The

Notice of Appeal was timely filed by trial attorney James Fleisher three days after judgment, on

March 12, 2018 (ECF No. 176). When Mr. Fleisher was granted leave to withdraw by the Sixth

Circuit, that Court promptly appointed new counsel, Mr. John Clark, to represent Stargell on

appeal (ECF No. 179). It is Mr. Clark whom Stargell accuses of abandoning him. In an Affidavit

attached to his Motion, Stargell claims he withdrew his appeal under duress, although he does not

describe what that duress was. Actually, what Stargell filed with the Court of Appeals is his own

Statement of Voluntary Dismissal in which he states that he is “instructing my attorney to file a

Motion for Voluntary Dismissal with the Court.” (United States v. Stargell, 6th Cir Case No. 19-

3439, ECF No. 20-2). It is not deficient performance for an appellate attorney to move to dismiss

an appeal when his client instructs him to do so.



                                                    9
       Aside from deficient performance, Stargell has shown no prejudice from the voluntary

dismissal because he has not pleaded before this Court any assignments of error which would have

had any chance of success. Because a waiver of appeal was part of the Plea Agreement, this would

be difficult to do in any event.

       Accordingly, Stargell has not shown ineffective assistance of appellate counsel and his

Third Ground for Relief should be dismissed.



Conclusion



       Defendant’s Motion to Vacate is without merit and should be dismissed with prejudice.

The Clerk should be instructed to enter a separate judgment to this effect to satisfy Fed.R.Civ.P.

58. Because reasonable jurists would not disagree with this conclusion, Petitioner should be

denied a certificate of appealability and the Court should certify to the Sixth Circuit that any appeal

would be objectively frivolous and therefore should not be permitted to proceed in forma pauperis.



December 10, 2019.

                                                                  s/ Michael R. Merz
                                                                 United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on


                                                  10
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                              11
